 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDARMOUR & COMPANYandUNITED PACKINGHOUSEWORKERS OF AMERICA, LOCAL NO. 58, CIO, Petitioner.Case No. 17-RC-1713. March 29, 1954DECISION AND ORDERUpon a petition duly filedunder Section9 (c) of the NationalLabor Relations Act, a hearing was held before Michael J.Lucero, hearing officer. The hearing officer'srulingsmadeat the hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Board finds:1.The Employerisengaged in commercewithin themeaning ofthe Act.2.The labor organization involvedclaims to representcertain employees of the Employer.3.No question affectingcommerce existsconcerning therepresentation of employees of the Employer withinthemeaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act, for thefollowingreasons:The Employer contends that the individuals involved in thiscase are notemployees within themeaning ofSection 2 (3)of the Act, but are "agricultural laborers" to whom the Actdoes not apply.The Employeris engagedin the slaughtering, packing, anddistribution of meat products at various plants throughout theUnited States. The Petitioner seeks a unit of sheep feedersat the Employer's St. Joseph, Missouri, plant.The 5 individuals classified as sheep feeders feed, fatten,and care for sheep for periods of 40 to 90 days prior toslaughter of the animals. The work involves driving trucksand dumping feed into feed pens. This is performed at penson the Employer's property located about a block from itsmain slaughterhouse. After the sheep are fattened, the sheepfeeders deliver the animals to receiving pens for slaughter.Section 2 (3) of the Act excludes from the definition of"employee" any individual employed as an "agriculturallaborer."By a rider to the Board's current appropriation Act,'the Board is precluded from processing representation casesinvolving "agricultural laborers" as defined in Section 3 (f)of the Fair Labor Standards Act of 1938.The definition of "agriculture" in Section 3 (f) of the FairLabor Standards Act includes, inter alia, "the raising oflivestock . . . and any practice . . performed by a farmeror on a farm as an incident to or in conjunction with suchfarming operations . . . ."Itshould be noted that the "raising of livestock" per seconstitutes "agriculture" by this definition. Thus the Board167 Stat. 257.108 NLRB No. 26. ARMOUR & COMPANY101has previously held that the feeding,fattening, and care ofcattle for 80 to 150 days on a feedlot many miles removedfrom the employer'spacking plant must be regarded as the"raising of livestock"and such operations constitute "ag-riculture" under Section 3 (f) of the Fair Labor StandardsAct.'We have been advised by the Department of Labor,3 whoseinterpretation of Section 3 (f) of the Fair Labor StandardsAct it is our policy to follow whenever possible, that the40- to 90-day period for feeding, fattening, and caring forsheep is comparable to the 80 to 150daysconsidered asubstantial period in the raising of cattle,and that employeesperforming this work are engaged in "agriculture" withinthemeaning of Section 3 (f) of the Fair Labor StandardsAct.Accordingly,we find that the Employer's sheep feedersare agricultural laborers within the meaning of Section 2 (3)of the Act.We shall, therefore,dismiss the petition.[The Board dismissed the petition.]Member Beeson took no part in the consideration of theabove Decision and Order.2Swift & Company,104 NLRB 922.3See opinion of the Solicitor of the Department of Labor dated March 10, 1954, addressedto the Solicitor of the National Labor Relations Board, attached heretoDEPARTMENT OF LABOROffice ofthe SolicitorWashingtonMiss Ida KlausSolicitorNational Labor Relations BoardWashington 25, D. C.March 10, 1954Dear Miss Klaus:This will reply to your inquiry as to whether certain em-ployees of an operator of a large slaughter or packing plant areengaged in the "raising of livestock"within the meaning of thedefinition of "agriculture"in section 3(f) of the Fair LaborStandards Act.As you indicate we pointed out in our letter to you of April 1,1953 that employees engaged in operations on a feed lot in"feeding, fattening and caring for cattle for substantial periods,such as 80 to 150 days"are engaged in "raising livestock"within the meaning of section 3(f) of the Fair Labor StandardsAct "even though some or all of the fattened livestock are 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDultimately sold, shipped or slaughtered by the feeder" that is,the employer who operated both the feeding lots and the packingplant. In the situation you now present the employees are en-gaged in feeding, fattening, and caring for sheep for from 40 to90 days prior to slaughter at pens located about a block fromthe employer's slaughter house. You wish to know whether theproximity of the feeding pens to the slaughter house and theshorter period of time involved are sufficient to change theconclusions set forth in our prior opinion.As indicated in our letter of April 1, 1953 the feeding andcare of livestock over a brief period of a few days pending itssale, shipment, or slaughter cannot reasonably be characterizedas the "raising of livestock" within the definition. It would ap-pear, however, that the 40 to 90 day period for feeding, fatten-ing, and caring for sheep is comparable to the 80 to 150 daysin which the employeeswere engaged in raisingcattle under thefacts of our prior letter. It is my opinion that the employeeshere involved are engaged in "agriculture" within themeaningof section 3(f) of the Act even though the feeding, fattening andcare of the sheep take place about a block from the packinghouse,Very truly yours,Stuart RothmanSolicitor of LaborTOM ZWEIFEL, INCORPORATEDandAUTOMOTIVE ME-CHANICS LODGE NO. 510, INTERNATIONAL ASSOCIATIONOF MACHINISTS, and TRUCK DRIVERS AND ALLIED IN-DUSTRIES LOCAL 257, INTERNATIONAL BROTHERHOODOF TEAMSTERS, Jointly, Petitioner. Case No. 13-RC-3693.March 29, 1954AMENDED DECISION AND DIRECTION OF ELECTIONThe Petitioner filed a petition seeking an election in a unitof the Employer's service and parts employees. On December31,1953, the Board issued its Decision and Direction ofElection'in which it included new- and used-car salesmenand office clerical employees in the appropriate unit, OnJanuary 7, 1954, the Petitioner filed a motion with the Boardto reconsider its unit finding, and requested oral argument, 2contending that the new- and used-car salesmen and office'Not reported in printed volumes of Board Decisions and Orders.2The Petitioner's request for oral argument is hereby denied because in our opinionthe record and the motion to reconsider adequately present the issues and the positionof the parties.108 NLRB No. 20.